1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT SEATTLE

6
     JESUS ROSALES,
7
                                                       Case No. 3:21-cv-05014-RAJ-TLF
                              Petitioner,
8          v.                                          ORDER

9    STATE OF WASHINGTON,

10                            Respondent.

11
           The Court, having reviewed the report and recommendation, the petition for writ
12
     of federal habeas corpus relief and the remaining record, hereby finds and ORDERS:
13         (1)    The Magistrate Judge’s report and recommendation is approved and

14                adopted;
           (2)    Petitioner’s federal habeas corpus petition (Dkt. 3) is DISMISSED
15
                  WITHOUT PREJUDICE;
16
           (3)    Petitioner’s motions for “vicarious exhaustion” (Dkt. 4) and “to compel for
17                information” (Dkt. 5) are DENIED; and
18         (4)    A certificate of appealability is DENIED.
           Dated this 9th day of July, 2021.
19

20

21

22                                                  A
23                                                  The Honorable Richard A. Jones
                                                    United States District Judge
24

25

     ORDER - 1
